J-S11029-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 MARK ANTHONY MARTIN                      :
                                          :
                      Appellant           :   No. 970 WDA 2021

             Appeal from the PCRA Order Entered July 20, 2021
   In the Court of Common Pleas of Allegheny County Criminal Division at
                      No(s): CP-02-CR-0013843-2011


BEFORE: PANELLA, P.J., OLSON, J., and SULLIVAN, J.

MEMORANDUM BY OLSON, J.:                              FILED: MAY 24, 2022

      Appellant, Mark Anthony Martin, appeals from the July 20, 2021 order

denying his petition filed pursuant to the Post Conviction Relief Act (“PCRA”),

42 Pa.C.S.A. §§ 9541-9545. We remand this case for further proceedings in

accordance with this memorandum.

      A panel of this Court previously summarized the factual and procedural

history as follows:

         On September 18, 2011, Sonya Smith was watching
         television inside the second[-]floor bedroom of her
         residence [] in the Penn Hills section of Allegheny County[,
         Pennsylvania]. Smith and Appellant had been involved in
         an intimate relationship since 2006, but became estranged
         in May 2011. Appellant was familiar with Smith's residence
         from visiting and staying there throughout their
         relationship. Smith [] locked all of the doors to her house
         before retiring to her bedroom that evening.              At
         approximately 3:45 [a.m.,] Smith was awakened by voices
         outside of her bedroom window. Smith called the police
         when she heard prying noises at the kitchen window, which
J-S11029-22


       was directly below her bedroom. Appellant and John Sloan,
       who were unable to gain entry through the locked doors,
       broke through a windowpane in the kitchen door to gain
       entry to Smith's home through that door.

       Shortly thereafter, Sloan, wearing black sweatpants, a black
       sweatshirt, gloves, a Halloween mask[,] and a paintball
       mask, entered Smith's bedroom holding a 9mm firearm.
       Sloan ordered Smith to lie on her bed facedown and struck
       Smith in the head and arms multiple times with the firearm.
       Appellant, who was wearing a light[-]colored t-shirt, grey
       sweatpants, and a ski mask entered Smith's bedroom
       shortly after Sloan. Appellant and Sloan straddled Smith
       and struck her multiple times in the arms and head; Sloan
       with the firearm and Appellant with a heavy object, most
       likely a crowbar.

       Following the assault, the two men fled the residence.
       Appellant left first, exiting through the sliding glass door in
       the dining room, a door that because of its “stickiness” could
       only be opened by someone familiar with the premises. At
       the same time[,] Penn Hills police officers arrived on scene
       in response to Smith's 911 call. Officer Ronald Como, with
       the assistance of his vehicle spotlight, observed Appellant
       jog across [the road and] away from Smith's home. Officer
       Como exited his vehicle to approach Appellant, who
       immediately encountered dogs in a neighbor's yard. Officer
       Como's in-vehicle camera captured Appellant's image as he
       ran across [the road and] away from Smith's home.

       Officer Richard Pine approached from the opposite direction
       and observed Sloan exiting [from] the side kitchen door of
       Smith's residence and running towards the wooded area
       behind Smith's home.       Sloan was able to escape the
       immediate area but was stopped by a Penn Hills [police]
       officer responding to the scene approximately one-half mile
       away[.] Sloan was taken to the Penn Hills police station to
       be identified because he had no identification with him[. At
       the police station, Sloan explained] to the [police] officer
       that he had been out jogging, “blowing off steam,” after a
       domestic argument. He was later charged with the incident
       once Smith was able to be interviewed and identified him as
       one of the assailants.




                                    -2-
J-S11029-22


       At approximately 4:30 [a.m.,] Jerome Landrum was
       awakened by Appellant knocking on his door. Landrum lived
       [] approximately one[-]half mile from Smith's residence.
       Landrum had known Appellant for over ten years, but could
       not see Appellant's face when he looked outside so he called
       the police and gave a general description of the individual
       knocking on his door. Unable to gain entry to Landrum's
       home, Appellant went next door [] and knocked on the door
       of the home of Glenn Dillard, who was Landrum's uncle.
       Appellant knew and called out Dillard's name[,] and Dillard
       admitted him into his residence. Police [officers] responded
       to the area based on Landrum's call and [because] his
       description of the person at his door matched [the
       description of Appellant] provided by Officer Como. The
       police [officers] did not encounter anyone on [the roadway
       leading to Dillard’s residence] at that time.        Landrum
       entered Dillard's home and encountered Appellant, who told
       him that he had gotten into an altercation and needed a ride
       home. Appellant appeared scared and repeatedly looked
       out the windows of Dillard's home until police [officers]
       vacated the area. Landrum refused to provide a ride to
       Appellant, and after approximately fifteen minutes[,]
       Appellant left Dillard's home.

       Penn Hills [police] officers responding to Smith's home
       entered [Smith’s] residence and encountered Smith,
       severely injured, in her bedroom.       She notified [the
       responding police] officers that she immediately []
       recognized Appellant as the second assailant based on his
       build, height, weight, and distinctive smell. Smith was
       immediately transported to the hospital for her injuries[.
       S]he sustained a total of nine broken bones in her arms,
       bruising on her arms and back, and a concussion. As a
       result of the attack[,] Smith spent several days in the
       hospital and one month in a nursing facility for
       rehabilitation.

       On September 23, 2011, en route from the rehabilitation
       facility to attend a funeral, Smith returned home briefly and
       discovered a book[-]bag belonging to Appellant in the dining
       room near the sliding glass door that Appellant [] exited [on
       the night of the incident]. She also found a ski mask on a
       table near the book[-]bag. Smith contacted the police, who
       collected the ski mask and the book[-]bag which contained,
       among other items, a crowbar. The ski mask was submitted

                                   -3-
J-S11029-22


          to the crime lab, and a DNA mixture obtained from a tape
          lift and [a] suspected saliva stain from the mask were
          compared to the DNA profiles of Appellant and Sloan.
          Appellant and Sloan could not be excluded as contributors
          to the sample taken from the tape lift, and Appellant could
          not be excluded as a contributor to the suspected saliva
          stain on the ski mask. Smith viewed the video [recorded
          by] Officer Como's [in-]vehicle [camera] and identified
          Appellant based on his build, height, weight, and skin color.
          Kimberly Carson and Beatrice Berry, individuals who had
          lengthy relationships with Appellant[,] were shown a still
          photograph from [the camera] video and also identified
          Appellant. Dillard and Landrum were interviewed at a later
          date and identified [Appellant] as the individual who entered
          Dillard's residence in the early morning hours on September
          18, 2011.

       Trial Court Opinion, 1/5/15[,] at 6-10 (citations and footnote
       omitted).

       Appellant was charged with robbery[ - inflicts serious bodily
       injury], burglary, aggravated assault[ - serious bodily injury], and
       criminal conspiracy.[1] [Appellant’s] first jury trial resulted in a
       mistrial when the jury was unable to reach a verdict. The second
       [jury trial] resulted in the jury convicting Appellant of all charges,
       with the exception of robbery. The trial court sentenced Appellant
       to an aggregate term of 17 to 34 years in prison. The trial court
       denied Appellant's post[-]sentence motions.

Commonwealth v. Martin, 2015 WL 6471183, at *1-*3 (Pa. Super. Oct. 26,

2015) (unpublished memorandum) (original brackets omitted).             This Court

affirmed Appellant’s judgment of sentence on October 26, 2015. Id. at *4.

On April 5, 2016, our Supreme Court denied Appellant’s petition for allowance

of appeal. Commonwealth v. Martin, 136 A.3d 980 (Pa. 2016). Appellant

did not seek discretionary review with the Supreme Court of the United States.
____________________________________________


1  18 Pa.C.S.A. §§ 3701(a)(1)(i), 3502(c)(1), 2702(a)(1), and 903(c),
respectively.


                                           -4-
J-S11029-22



Therefore, Appellant’s judgment of sentence became final on July 5, 2016.2

See 42 Pa.C.S.A. § 9545(b)(3) (stating, “[a] judgment becomes final at the

conclusion of direct review, including discretionary review in the Supreme

Court of the United States and the Supreme Court of Pennsylvania, or at the

expiration of the time for seeking a review”); see also U.S. Sup. Ct. R. 13(1)

(stating, “[a] petition for a writ of certiorari seeking review of a judgment of

a lower state court that is subject to discretionary review by the state court of

last resort is timely when it is filed with the Clerk within 90 days after entry

of the order denying discretionary review”); see also 42 Pa.C.S.A.

§ 9545(b)(3).

       According to the PCRA court docket, Appellant filed pro se the instant

PCRA petition on July 10, 2017.           The PCRA court subsequently appointed

Thomas N. Farrell, Esquire (“Attorney Farrell”) to represent Appellant.

Thereafter, Attorney Farrell filed a series of motions for extensions of time to

file an amended PCRA petition, which the PCRA court subsequently granted.

On June 3, 2020, Attorney Farrell filed a motion to withdraw, as well as a



____________________________________________


2 We observe that the 90th day upon which to file a petition for writ of certiorari
in the case sub judice fell on Monday, July 4, 2016, a federal holiday.
Therefore, Appellant’s judgment of sentence became final on Tuesday, July 5,
2016. See 1 Pa.C.S.A. § 1908 (stating that, whenever the last day of any
period of time referred to in a statute “shall fall on Saturday or Sunday, or on
any day made a legal holiday by the laws of this Commonwealth or of the
United States, such day shall be omitted from the computation”); see also 5
U.S.C.A. § 6103(a) (listing Independence Day, July 4, as a federal holiday).


                                           -5-
J-S11029-22



Turner/Finley “no merit” letter.3 Motion to Withdraw, 6/3/20, at Exhibit 1.

Attached as an exhibit to Attorney Farrell’s motion to withdraw was a letter

directed to Appellant stating that, upon review of the record, Attorney Farrell

determined that there were no meritorious issues. Id. at Exhibit 2. The letter

directed to Appellant stated that copies of the motion to withdraw and the

Turner/Finley “no-merit” letter were enclosed.      Id.   Attorney Farrell also

advised Appellant that he could, inter alia, proceed pro se with his PCRA

petition or retain private counsel. Id.

       On June 16, 2021, the PCRA court notified Appellant of its intent to

dismiss Appellant’s PCRA petition pursuant to Pa.R.Crim.P. 907.        In that

notice, the PCRA court also granted Attorney Farrell’s motion to withdraw.

The PCRA court advised Appellant, inter alia, that he may respond to the PCRA

court’s notice of intent to dismiss within 20 days.   Appellant did not file a

response. On July 20, 2021, the PCRA court denied Appellant’s PCRA petition.

       On July 28, 2021, Lonny Fish, Esquire (“Attorney Fish”) entered his

appearance as counsel for Appellant and subsequently filed a motion to

reconsider the order denying Appellant’s PCRA petition. On August 3, 2021,




____________________________________________


3See Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); see also
Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1998).


                                           -6-
J-S11029-22



the PCRA court denied Appellant’s motion for reconsideration. This appeal

followed.4

       Appellant raises the following issues for our review:

       1.     Did the [PCRA] court err and abuse its discretion by not
              granting an evidentiary hearing or new trial based on trial
              counsel's failure to object to prior bad acts evidence?

       2.     Did the [PCRA] court err and abuse its discretion by not
              granting an evidentiary hearing or new trial based on trial
              counsel's failure to use "Kennywood civil lawsuit
              depositions" [to impeach] Sonya Smith?

       3.     Did the [PCRA] court err and abuse its discretion by [not
              granting] an evidentiary hearing or new trial [based on] trial
              counsel's [failure] to properly cross[-]examine and impeach
              [] Cassandra Hicks?

       4.     Did the [PCRA] court err and abuse its discretion by [not
              granting] an evidentiary hearing or new trial [based on] the
              reported after-discovered evidence, namely the affidavit of
              Beatrice Berry?

Appellant’s Brief at 6 (extraneous capitalization omitted).

       Preliminarily, we must determine whether Appellant filed a timely

appeal, as the timeliness of an appeal implicates this Court’s jurisdiction.

Commonwealth v. Crawford, 17 A.3d 1279, 1281 (Pa. Super. 2011)

(stating that, it is well-settled that jurisdiction is vested in this Court upon the

filing of a timely notice of appeal, and the timeliness of an appeal may be

____________________________________________


4 The PCRA court did not order Appellant to file a concise statement of errors
complained of on appeal pursuant to Pa.R.A.P. 1925(b). The PCRA court filed
its Rule 1925(a) opinion on September 14, 2021, stating that it relied upon
the reasons set forth in its Rule 907 notice to support its order denying
Appellant’s petition.


                                           -7-
J-S11029-22



considered sua sponte); see also Pa.R.A.P. 903(a) (stating that, in general,

a notice of appeal must be filed within 30 days after the entry of the order

from which the appeal is taken); Moore v. Moore, 634 A.2d 163, 167 n.1

(Pa. 1993) (stating, a motion for reconsideration of an order does not stay the

deadline in which to file a notice of appeal), citing Pa.R.A.P. 1701(b)(3).

       The record demonstrates that the PCRA court denied Appellant’s petition

on July 20, 2021. On July 28, 2021, Attorney Fish entered his appearance as

counsel for Appellant and subsequently filed a motion for reconsideration of

the July 20, 2021 order denying Appellant’s PCRA petition. The PCRA court

denied the motion for reconsideration on August 3, 2021. Attorney Fish filed

a notice of appeal, which was docketed by the PCRA court on August 20, 2021,

31 days after the order denying Appellant’s petition was entered.

       On September 20, 2021, this Court entered a per curiam order directing

Appellant to show cause why the appeal should not be quashed as untimely.

Appellant filed a response with this Court on September 28, 2021. In his

response, Appellant asserted that on August 19, 2021, while attempting to file

the notice of appeal electronically, PCRA counsel “reached the ‘verification’

portion [of the electronic filing platform] and [was] not given any way of

attaching payment for the required filing fees.” 5 Response to Rule to Show
____________________________________________


5 Attached to Appellant’s response to the rule to show cause order were screen
shots of the various pages of the electronic filing platform. Some of the screen
shots reveal that they were captured on September 21, 2021. See Response
to Rule to Show Cause, 9/28/21, at Exhibit A (“Cases” and “Filing Type” screen



                                           -8-
J-S11029-22



Cause, 9/28/21, at ¶3. Attorney Fish avers that he “immediately contacted

the Allegheny County[-]Department of Court Records and notified [the office]

of [his] filing dilemma[,] as well as the impending deadline.”        Id. at ¶4.

Attorney Fish contends he was instructed to mail a copy of the notice of appeal

with the required payment. Id. at ¶6. Attorney Fish, thereupon, sent a copy

of the notice of appeal via overnight courier for delivery the next day. The

PRCA court docket reveals that the notice of appeal was received and filed on

August 20, 2021.

       The PCRA court docket indicates that service of the July 20, 2021 order

denying Appellant’s PCRA petition was only served on the Allegheny County

District Attorney’s Office – Criminal Division.6 There is no indication on the

docket that service was provided to Appellant, who, at this point, was



____________________________________________


shots). Other screen shots were captured without the date of capture included
in the screen shot. Id. (“Participants,” “Counsel,” “eService,” and “Filing
Documents” screen shots). Conspicuously absent from the exhibit, however,
is a screen shot of the “Verification” page of the electronic filing platform
showing the error message Attorney Fish allegedly received on August 19,
2021. Although PCRA counsel may have experienced a glitch on the electronic
filing platform on August 19, 2021, a technological issue such as this is the
type of risk counsel takes in waiting to file a notice of appeal on the final date
of the appeal period. Moreover, Attorney Fish does not aver a breakdown in
the judicial system, such as a systemwide outage or an erroneous message
concerning the timeliness of the filing. As such, Appellant’s notice of appeal
ostensibly was not timely filed.

6In contrast, the PCRA court’s Rule 907 notice to dismiss was served on the
Allegheny County District Attorney’s Office – Criminal Division, then-PCRA
counsel – Attorney Farrell, and several of Appellant’s prior counsel.


                                           -9-
J-S11029-22



unrepresented and acting pro se by virtue of the PCRA court’s order granting

Attorney Farrell’s motion to withdraw.

       Pennsylvania Rule of Criminal Procedure 114(B)(1) requires the clerk of

courts to serve promptly a copy of any trial court order or notice on each

party’s attorney-of-record or the party if unrepresented.7          Pa.R.Crim.P.

114(B)(1). To memorialize that proper service of a trial court order or notice

was provided, Rule 114(C)(2)(c) requires the clerk of courts to note, via a

docket entry, the date of service of such trial court order or notice.8

Pa.R.Crim.P. 114(C)(2)(c). It is well-settled that the appeal period only begins

to run on the date the clerk of courts mails or delivers a copy of the trial court

order or notice to the parties. Pa.R.A.P. 108(a)(1), (d), and Note (stating, the

purpose of this rule is to fix that date from which the time for appeal shall be

computed); see also Commonwealth v. Carter, 122 A.3d 388, 391

(Pa. Super. 2015) (stating that, the “appeal period only begins running on the

date the [clerk of courts] mails or delivers copies of the orders to the parties”

(original quotation marks omitted)), appeal denied, 195 A.3d 561 (Pa. 2018);

Commonwealth v. Jerman, 762 A.2d 366, 368 (Pa. Super. 2000).

____________________________________________


7 In most instances, the clerk of courts is tasked with serving a copy of the
trial court order or notice on the party’s attorney or the pro se party unless
otherwise prescribed by local rule. Pa.R.Crim.P. 114(B)(2).

8 The docket entry must also contain, at a minimum, a notation of the date of
receipt in the clerk of courts’ office of the trial court order or notice and the
date appearing on the trial court order or notice. Pa.R.Crim.P. 114(C)(2)(a)
and (b).


                                          - 10 -
J-S11029-22



       Because the PCRA court docket does not contain the entry information

prescribed by Rule 114, we are unable to discern the date upon which the

clerk of courts served Appellant with a copy of the July 20, 2021 dismissal

order. A breakdown in the judicial system occurs if the clerk of courts fails to

note on the docket the date upon which a trial court order or notice has been

served upon a party. Jerman, 762 A.2d at 368 (finding a breakdown in the

judicial system and deeming the appeal timely when the clerk of courts failed

to serve a copy of an order on the party). As a result of this breakdown, the

period in which Appellant may file a notice of appeal has not begun to run.

Therefore, we deem Appellant’s notice of appeal to be timely filed on August

20, 2021.9 Id.

       Next, we must address the timeliness of Appellant’s PCRA petition filed

on July 10, 2017, since this issue also implicates our Court’s jurisdiction. In

re Payne, 129 A.3d 546, 555 n.12 (Pa. Super. 2015) (en banc), appeal

denied, 145 A.3d 167 (Pa. 2016). It is well-established that the timeliness of

a PCRA petition is jurisdictional and that if a PCRA petition is untimely, courts

lack jurisdiction over the claims and cannot grant relief. Commonwealth v.

Wharton, 886 A.2d 1120, 1124 (Pa. 2005); see also Commonwealth v.
____________________________________________


9 It may be inferred that, despite the breakdown in the judicial system,
Appellant received a copy of the July 20, 2021 order at some point shortly
after its filing because Attorney Fish entered his appearance on July 28, 2021,
and subsequently filed a motion for reconsideration on July 30, 2021.
Nevertheless, we are unable to determine from the record when the clerk of
courts mailed the July 20, 2021 order to Appellant and, thereby, triggered the
commencement of the appeal period.


                                          - 11 -
J-S11029-22



Callahan, 101 A.3d 118, 121 (Pa. Super. 2014) (holding, courts do not have

jurisdiction over an untimely PCRA petition).    To be timely filed, a PCRA

petition, including second and subsequent petitions, must be filed within one

year of the date a petitioner’s judgment of sentence becomes final.        42

Pa.C.S.A. § 9545(b)(1). “A judgment becomes final at the conclusion of direct

review, including discretionary review in the Supreme Court of the United

States and the Supreme Court of Pennsylvania, or at the expiration of the time

for seeking the review.” 42 Pa.C.S.A. § 9545(b)(3). The PCRA’s jurisdictional

time restriction is constitutionally sound. Commonwealth v. Cruz, 852 A.2d

287, 292 (Pa. 2004).

      As discussed supra, this Court affirmed Appellant’s judgment of

sentence on October 26, 2015, and our Supreme Court subsequently denied

his petition for allowance of appeal on April 5, 2016.   Commonwealth v.

Martin, 2015 WL 6471183 (Pa. Super. Oct. 26, 2015) (unpublished

memorandum), appeal denied, 136 A.3d 980 (Pa. 2016). Appellant did not

seek discretionary review with the Supreme Court of the United States, and,

consequently, Appellant’s judgment of sentence became final on July 5, 2016.

Therefore, Appellant had until July 6, 2017 in which to file a timely PCRA

petition. 42 Pa.C.S.A. § 9545(b)(1) (stating, a PCRA petition, “including a

second or subsequent petition, shall be filed within one year of the date the

judgment becomes final” unless the petitioner alleges and proved one of the

three enumerated exceptions set forth herein).




                                    - 12 -
J-S11029-22



       Appellant acknowledges in his pro se PCRA petition that his judgment of

sentence became final on July 5, 2016, and further recognized that he had

one year thereafter to file a timely PCRA petition. Appellant’s Pro Se PCRA

Petition, 7/10/17, at ¶¶24, 26.          Appellant asserts that he filed his PCRA

petition before July 5, 2017. Id. at ¶26. To reiterate, the PCRA docket shows

that Appellant’s pro se PCRA petition was filed on July 10, 2017, four days

after the deadline on which to file a timely PCRA petition in the case sub judice.

The copy of the pro se PCRA petition that is part of the certified record does

not bear a timestamp showing the date upon which it was received or recorded

as filed by the PCRA court.         Moreover, Appellant’s petition in the certified

record is unsigned and undated. Id. at 60. The certificate of service attached

thereto is unsigned and undated and does not state the date upon which

service was effectuated. Id. at 61-62. Finally, the verification attached to

the petition is unsigned and undated.10 Id. at 63. As such, we are unable to

discern whether Appellant’s PCRA petition was timely filed on or before July 6,

2017. Consequently, we are constrained to remand this case so the PCRA

court may conduct an evidentiary hearing to determine the date upon which

Appellant’s PCRA petition was filed.11 The PCRA court shall conduct such an
____________________________________________


10We further note that a copy of the envelope used to submit the pro se PCRA
petition, which would presumably bear the date upon which the submission
was mailed, is not part of the certified record.

11 In his pro se petition, Appellant alleges that he received exculpatory
evidence in the form of an affidavit dated March 23, 2017, as well as two



                                          - 13 -
J-S11029-22



evidentiary hearing, file a supplemental opinion of its findings, and return the

certified record within 60 days of the date of this memorandum.

       Case remanded for further proceedings. Jurisdiction retained.




____________________________________________


police incident reports (reports numbered 1100004735 and 1100021491) on
March 27, 2017. Appellant’s Pro Se PCRA Petition, 7/10/17, at 56-60.
Although he referenced this evidence as “newly-discovered evidence” (see
id.), this evidence may serve as an exception to the PCRA jurisdictional
time-bar, in which case the evidence must satisfy the newly-discovered facts
exception, and – separately - as a ground for relief, in which case the
evidence must satisfy the after-discovered evidence test. Commonwealth
v. Small, 238 A.3d 1267, 1286 (Pa. 2020) (noting that, the newly-discovered
facts exception to the jurisdictional time-bar is distinct from an
after-discovered evidence claim, which is a substantive basis for relief
pursuant to 42 Pa.C.S.A. § 9543(a)(2)(iv)).

In the case sub judice, if Appellant’s PCRA petition is determined to be
untimely filed based upon the date Appellant delivered the notice of appeal to
prison authorities or placed it in the institutional mailbox (Commonwealth v.
Chambers, 35 A.3d 34, 39 (Pa. Super. 2011) (stating that, pursuant to the
“prisoner mailbox rule,” “a pro se prisoner's appeal shall be deemed to be filed
on the date that he[, or she,] delivers the appeal to prison authorities [or]
places his[, or her,] notice of appeal in the institutional mailbox”), appeal
denied, 46 A.3d 715 (Pa. 2012)), the PCRA court shall conduct further inquiry
to determine whether Appellant sufficiently pleaded and proved the
newly-discovered facts exception to the PCRA jurisdictional time-bar.
Commonwealth v. Bennett, 930 A.2d 1264, 1274 (Pa. 2007) (stating that,
to invoke the newly-discovered facts exception, the petitioner must plead and
prove the facts were “unknown” to him, or her, and that he, or she, could not
uncover them with the exercise of “due diligence”); see also Small, 238 A.3d
at 1286 (stating, “the newly[-]discovered fact exception does not require any
merits analysis of the underlying claim, and application of the time-bar
exception therefore does not necessitate proof of the elements of a claim of
after-discovered evidence”).


                                          - 14 -